

FORM LOCK UP AGREEMENT
 
May 22, 2008
 
Oppenheimer & Co. Inc.
300 Madison Avenue
New York, New York 10017
 
Ladies and Gentlemen:


This Lock-Up Agreement is being delivered to you in connection with the proposed
Purchase Agreement (the “Purchase Agreement”) to be entered into by ShengdaTech,
Inc., a Nevada corporation (the “Company”), and you with respect to the offering
(the “Offering”) without registration under the Securities Act of 1933, as
amended (the “Act”), and initial resale in reliance on Rule 144A under the Act,
of $100,000,000 of 6.00% Senior Convertible Notes due 2018 (the “Notes”) of the
Company. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Purchase Agreement.
 
In order to induce you to enter into the Purchase Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is 90 days after the date of the
final offering memorandum relating to the Offering, the undersigned will not,
without your prior written consent, (i) sell, offer to sell, contract or agree
to sell, hypothecate, pledge, grant any option to purchase or otherwise dispose
of or agree to dispose of, directly or indirectly, or file (or participate in
the filing of) a registration statement with the Securities and Exchange
Commission (the “Commission”) in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder (the
“Exchange Act”) with respect to, any Common Stock, $0.00001 par value per share,
of the Company (the “Common Stock”), the Notes or any other securities of the
Company that are substantially similar to the Common Stock or the Notes, or any
securities convertible into or exchangeable or exercisable for, or any warrants
or other rights to purchase, the foregoing, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, the Notes or any other securities
of the Company that are substantially similar to the the Common Stock or the
Notes, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (iii) publicly announce an intention to
effect any transaction specified in clause (i) or (ii). The foregoing sentence
shall not apply to (a) bona fide gifts or distributions without consideration,
provided the recipient thereof agrees in writing with the Initial Purchasers to
be bound by the terms of this Lock-Up Agreement, or (b) dispositions to any
trust for the direct or indirect benefit of the undersigned and/or the immediate
family of the undersigned, provided that such trust agrees in writing with the
Initial Purchasers to be bound by the terms of this Lock-Up Agreement, or
(c) transfers that occur by operation of law, such as the rules of intestate
succession or statutes governing the effects of a merger, provided the
transferee thereof agrees in writing with the Initial Purchasers to be bound by
the terms of this Lock-Up Agreement. For purposes of this paragraph, “immediate
family” shall mean the undersigned and the spouse, any lineal descendent,
father, mother, brother or sister of the undersigned.
 
 
 

--------------------------------------------------------------------------------

 
 
In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of any
registration statement to be filed with the Commission pursuant to the
Registration Rights Agreement. The undersigned further agrees that, for the
Lock-Up Period, the undersigned will not, without your prior written consent,
make any demand for, or exercise any right with respect to, the registration of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, or warrants or other rights to purchase Common Stock or any
such securities.
 
* * *
 
 
 

--------------------------------------------------------------------------------

 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering or (ii) for any reason the Purchase Agreement shall be
terminated prior to the “Firm Notes Closing Date” (as defined in the Purchase
Agreement), this Lock-Up Agreement shall be terminated and the undersigned shall
be released from its obligations hereunder.
 

   
Yours very truly,
                            
Name:

 
 
 

--------------------------------------------------------------------------------

 